IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RASHARD A. EVANS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5556

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Rashard A. Evans, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Sharon S. Traxler, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.